DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 10/11/2022. As directed by amendment: Claims 1, 3, 15, 21, and 23 were amended. Claims 2, 4-14, 16-20, 22, and 24-29 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-29 are presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 21-25, and 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Geppert et al (“Geppert”, US 20100251177).
Regarding Claim 1, Geppert teaches a method for online delivery of content over an electronic communications network, the method comprising: 
establishing an audio and/or video stream from one or more control/management computing devices to a plurality of participant computing platforms utilizing the electronic communications network (par 28; par 35; par 38; The control/management device is the system 100.); 
and subdividing, by the one or more control/management computing devices and based at least in part on electronic parameters of the plurality of participants, the plurality of participant computing platforms into one or more virtual groups, a first virtual group of the one or more virtual groups acquiring the audio and/or video stream and exclusively sharing audio and/or video generated by one or more participants of the first virtual group between or among one or more other participants of the first virtual group (par 83; par 28; par 35; par 38; The control/management device is the system 100.).  
Regarding Claim 2, Geppert teaches the method of claim 1.
Geppert teaches further comprising: controlling, by the one or more control/management computing devices, whether one or more participants of a second virtual group of the one or more virtual groups acquires the audio and/or video stream generated by the one or more participants of the first virtual group (par 83; par 28; par 35; par 38; The control/management device is the system 100. The participant of a second breakout group does not acquire the audio or video generated by a participant of a first breakout group, since they are placed in separate breakout rooms.).  
Regarding Claim 3, Geppert teaches the method of claim 1.
Geppert further teaches further comprising: acquiring, by an instructor computing platform cooperating with the one or more control/management computing devices, the audio and/or video stream generated by the one or more participants of the first virtual group (par 83; par 28; par 35; par 38; The manager (instructor computing device) can monitor each breakout session via audio.).  
Regarding Claim 5, Geppert teaches the method of claim 1.
Geppert further teaches wherein subdividing the plurality of participant computing platforms into the one or more virtual groups occurs responsive to one or more of 
participant-selected subdividing (par 83; par 28; par 35; par 38), 
instructor-selected subdividing (par 83; par 28; par 35; par 38), 
random subdividing, 
scheduled-rotation subdividing, 
and diversity-driven subdividing.  
Regarding Claim 21, Geppert teaches a system for online delivery of content over an electronic communications network, comprising: one or more processors coupled to at least one memory device to (par 29).
The remainder of Claim 21 is rejected with the same reasoning as Claim 1.
Regarding Claim 22, Geppert teaches the system of claim 21.
Geppert further teaches the system further to: permit control, by an instructor computing platform, over whether one or more participants of a second virtual group of the one or more virtual groups is to acquire an audio and/or video stream generated by the one or more participants of the first virtual group (par 83; par 28; par 35; par 38; The control/management device is the system 100. The participant of a second breakout group does not acquire the audio or video generated by a participant of a first breakout group, since they are placed in separate breakout rooms. The instructor permits control by selecting which groups participants are placed in.).  
Regarding Claim 23, Claim 23 is rejected with the same reasoning as Claim 3.
Regarding Claim 24, Claim 24 is rejected with the same reasoning as Claim 5.
Regarding Claim 25, Geppert teaches the system of claim 21.
Geppert further teaches wherein an instructor computing platform is to generate signals representing one or more participants, the one or more participants to correspond to one or more of the plurality of participant computing platforms (par 83; par 28; par 35; par 38).
Regarding Claim 29, Geppert teaches an article comprising: a non-transitory storage medium having instructions stored thereon executable by a special-purpose computing platform to (par 105).
The remainder of Claim 29 is rejected with the same reasoning as Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geppert in view of Jones et al (“Jones”, US 20110270923).
Regarding Claim 4, Geppert teaches the method of claim 3.
Geppert does not explicitly teach wherein acquiring the audio and/or video stream generated by the one or more participants of the first virtual group occurs without notifying a participant of the first virtual group.  
Jones teaches wherein acquiring the audio and/or video stream generated by the one or more participants of the first virtual group occurs without notifying a participant of the first virtual group (par 267; The host is notified of the conference has started, while other participants of the participant are not notified that the conference has been started.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the notification application of Jones because it allows a host to be notified when a conference has started, in order to ensure that the host joins the conference on time (Jones; par 267). 
Claims 6-10 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Geppert in view of Lewbel et al (“Lewbel”, US 20210117573) in further view of Eskafi et al (“Eskafi”, US 20200067993).
Regarding Claim 6, Geppert teaches the method of claim 1.
Geppert teaches further comprising: displaying, at a display of an instructor computing platform (par 83; par 28; par 35; par 38).
Geppert does not explicitly teach displaying a machine-readable code; and extracting, by the one or more control/management computing devices, instructions from the machine-readable code, the instructions directing a display device, of one or more of the plurality of participant computing platforms, to display one or more participant input fields of a participant interface.  
Lewbel teaches extracting, by the one or more control/management computing devices, instructions, the instructions directing a display device, of one or more of the plurality of participant computing platforms, to display one or more participant input fields of a participant interface (Fig. 6, elements {602, 604}, par 90-94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Geppert and Lewbel do not explicitly teach displaying a machine-readable code; instructions from the machine-readable code.
Eskafi teaches displaying a machine-readable code (Fig. 1, element 103, par 18; Fig. 6, element 601, par 24); 
instructions from the machine-readable code (Fig. 1, element 103, par 18; Fig. 6, element 601, par 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert and Lewbel with the QR code of Eskafi because QR codes provide a fast way to provide more information or to perform a specific series of actions, by scanning a code.
Regarding Claim 7, Geppert, Lewbel, and Eskafi teach the method of claim 6. 
Geppert does not explicitly teach wherein the one or more participant input fields correspond to a radio button, a checkbox, a text-entry field, or any combination thereof.  
Lewbel teaches wherein the one or more participant input fields correspond to a radio button, a checkbox, a text-entry field, or any combination thereof (Fig. 6, elements {602, 604}, par 90-94).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Regarding Claim 8, Geppert, Lewbel, and Eskafi teach the method of claim 7. 
Geppert further teaches (information) at the display of the instructor computing platform (par 83; par 28; par 35; par 38).
Geppert does not explicitly teach further comprising: the one or more control/management computing devices accepting a participant response type, responsive to extracting the instructions from the machine-readable code, wherein the accepted participant response type corresponds to the radio button, the checkbox, the text-entry field, or any combination thereof.  
Lewbel teaches further comprising: the one or more control/management computing devices accepting a participant response type, responsive to extracting the instructions (Fig. 6, elements {602, 604}, par 90-94), 
wherein the accepted participant response type corresponds to the radio button, the checkbox, the text-entry field, or any combination thereof (Fig. 6, elements {602, 604}, par 90-94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Geppert and Lewbel do not explicitly teach instructions from the machine-readable code.
Eskafi teaches instructions from the machine-readable code (Fig. 1, element 103, par 18; Fig. 6, element 601, par 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert and Lewbel with the QR code of Eskafi because QR codes provide a fast way to provide more information or to perform a specific series of actions, by scanning a code.
Regarding Claim 9, Geppert, Lewbel, and Eskafi teach the method of claim 8. 
Geppert does not explicitly teach aggregating, by the one or more control/management computing devices, signals corresponding to the participant response type generated by one or more of the plurality of participant computing platforms.  
Lewbel teaches aggregating, by the one or more control/management computing devices, signals corresponding to the participant response type generated by one or more of the plurality of participant computing platforms (Fig. 6, elements {602, 604}, par 90-94; The participant responses (signals) are aggregated into a summary.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Regarding Claim 10, Geppert, Lewbel, and Eskafi teach the method of claim 6. 
Geppert and Lewbel do not explicitly teach wherein the machine-readable code corresponds to a quick response (QR) code.  
Eskafi teaches wherein the machine-readable code corresponds to a quick response (QR) code (Fig. 1, element 103, par 18; Fig. 6, element 601, par 24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert and Lewbel with the QR code of Eskafi because QR codes provide a fast way to provide more information or to perform a specific series of actions, by scanning a code.
Regarding Claim 26, Geppert teaches the system of claim 21.
Geppert further teaches the system further to: initiate display, at a display of an instructor computing platform (information) (par 83; par 28; par 35; par 38);
(information) displayed on the display of the instructor computing platform (par 83; par 28; par 35; par 38).
Geppert does not explicitly teach a machine- readable code; and direct display, at a display device of one or more of the plurality of participant computing platforms, of one or more components of a participant interface to be based, at least in part, on the machine-readable code, wherein the one or more components of the participant interface is to correspond to a radio button, a checkbox, a text-entry field, or any combination thereof.  
Lewbel teaches direct display, at a display device of one or more of the plurality of participant computing platforms, of one or more components of a participant interface (Fig. 6, elements {602, 604}, par 90-94); 
wherein the one or more components of the participant interface is to correspond to a radio button, a checkbox, a text-entry field, or any combination thereof (Fig. 6, elements {602, 604}, par 90-94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Geppert and Lewbel do not explicitly teach a machine- readable code; and direct display of an interface to be based, at least in part, on the machine-readable code, 
Eskafi teaches a machine- readable code (Fig. 1, element 103, par 18; Fig. 6, element 601, par 24);
and direct display of an interface to be based, at least in part, on the machine-readable code (Fig. 1, element 103, par 18; Fig. 6, element 601, par 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert and Lewbel with the QR code of Eskafi because QR codes provide a fast way to provide more information or to perform a specific series of actions, by scanning a code.
Regarding Claim 27, Geppert, Lewbel, and Eskafi teach the system of claim 26.
Geppert further teaches (displaying) at the display of the instructor computing platform (par 83; par 28; par 35; par 38).
Geppert does not explicitly teach the system further to: establish a participant response type, responsive to initiating display of the machine-readable code, wherein the participant response type is to correspond to the radio button, the checkbox, the text-entry field, or any combination thereof.  
Lewbel teaches the system further to: establish a participant response type, responsive to initiating display of (information) (Fig. 6, elements {602, 604}, par 90-94), 
wherein the participant response type is to correspond to the radio button, the checkbox, the text-entry field, or any combination thereof (Fig. 6, elements {602, 604}, par 90-94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Geppert and Lewbel do not explicitly teach establish a (video call response), responsive to the machine-readable code.
Eskafi teaches establish a (video call response), responsive to the machine-readable code (Fig. 1, element 103, par 18; Fig. 6, element 601, par 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert and Lewbel with the QR code of Eskafi because QR codes provide a fast way to provide more information or to perform a specific series of actions, by scanning a code.
Regarding Claim 28, Claim 28 is rejected with the same reasoning as Claim 9.
Claims 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Geppert in view of Lewbel.
Regarding Claim 11, Geppert teaches the method of claim 1.
Geppert does not explicitly teach further comprising: detecting, by the one or more control/management computing devices, one or more participant interface events from a first participant computing platform; and aggregating the detected one or more participant interface events from the first participant computing platform.  
Lewbel teaches further comprising: detecting, by the one or more control/management computing devices, one or more participant interface events from a first participant computing platform (Fig. 6, elements {602, 604}, par 90-94; The participant responses (events) are aggregated into a summary.); 
and aggregating the detected one or more participant interface events from the first participant computing platform (Fig. 6, elements {602, 604}, par 90-94; The participant responses (events) are aggregated into a summary.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Regarding Claim 12, Geppert and Lewbel teach the method of claim 11.
Geppert does not explicitly teach further comprising: detecting, by the one or more control/management computing devices, one or more participant interface events from a second participant computing platform; and aggregating the detected one or more participant interface events from the first participant computing platform and the detected one or more participant interface events from the second participant computing platform.
	Lewbel teaches further comprising: detecting, by the one or more control/management computing devices, one or more participant interface events from a second participant computing platform (Fig. 6, elements {602, 604}, par 90-94; The participant responses (signals) are aggregated into a summary. The second participant computing platform is the device of another user that is also responding to the poll.); 
and aggregating the detected one or more participant interface events from the first participant computing platform and the detected one or more participant interface events from the second participant computing platform (Fig. 6, elements {602, 604}, par 90-94;. The second participant computing platform is the device of another user that is also responding to the poll. The participant responses (events) from the first participant and the second participant are aggregated into a summary.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Regarding Claim 15, Geppert teaches the method of claim 1.
Geppert teaches further comprising: synchronously displaying, to the participants of the first virtual group, an audio and/or video stream, the audio and/or video stream comprising participant interface elements (par 46; par 83; par 28; par 35; par 38;); 
Geppert does not explicitly teach acquiring, at the one or more control/management computing devices, participant interface events with respect to the participant interface elements.  
Lewbel teaches acquiring, at the one or more control/management computing devices, participant interface events with respect to the participant interface elements (Fig. 6, elements {602, 604}, par 90-94; The participant responses (events) are aggregated into a summary.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Regarding Claim 16, Geppert and Lewbel teach the method of claim 15.
Geppert teaches further comprising: displaying a plurality of images, each of the plurality of images corresponding to a participant of the plurality of the participants of the first virtual group (Fig. 4, elements {202, 205, 206, 400}, par 70-71; par 83; par 28; par 35; par 38; The control/management device is the system 100.). 
Geppert does not explicitly teach aggregating, at the one or more control/management computing devices, the acquired participant interface events with respect to the participant interface elements.  
Lewbel teaches aggregating, at the one or more control/management computing devices, the acquired participant interface events with respect to the participant interface elements (Fig. 6, elements {602, 604}, par 90-94; The participant responses (events) are aggregated into a summary.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Regarding Claim 17, Geppert teaches the method of claim 1.
Geppert teaches further comprising: displaying a representation of a participant on an instructor computing platform (par 46; The instructor computing platform is the device of the host/manager.);  
representing (information) of the participant displayed on the instructor computing platform (par 46; The instructor computing platform is the device of the host/manager.);
participant interface of the instructor computing platform (par 46; The instructor computing platform is the device of the host/manager.).
Geppert does not explicitly teach acquiring a signal, at the one or more control/management computing devices and in response to receiving a signal via a participant interface, representing an instructor rating and/or grading of the participant displayed; and storing the signal via the one or more control/management computing devices.  
Lewbel teaches acquiring a signal, at the one or more control/management computing devices and in response to receiving a signal via a participant interface, representing an instructor rating and/or grading of the participant displayed (Fig. 6, elements {602, 604}, par 90-94; The participant responses (signals) are aggregated into a summary.); 
and storing the signal via the one or more control/management computing devices (Fig. 6, elements {602, 604}, par 90-94; The participant responses (signals) are aggregated into a summary.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the feedback survey of Lewbel because it allows for users to anonymously rate the behavior of other users of a conference, so that the rated users can improve behavior based on received feedback. This can increase participation and communication in order to have more inclusive meetings (Lewbel; par 6; par 90-94).
Claims 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geppert in view of Diamant et al (“Diamant”, US 20190341050).
Regarding Claim 13, Geppert teaches the method of claim 1.
	Geppert does not explicitly teach further comprising: recording an image displayed on a display of a participant computing platform; recording timing parameters in an audio and/or video stream corresponding to a time of the recording of the image; storing the recorded image and the timing parameters; and forming an indicator that operates to access the stored recorded image and to initiate playback of the audio and/or video stream at the time of the recording of the image.  
	Diamant teaches further comprising: recording an image displayed on a display of a participant computing platform (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123; The timing parameters are the timestamps of the events. The indicators are the event labels E1 and E2.); 
recording timing parameters in an audio and/or video stream corresponding to a time of the recording of the image (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123; The timing parameters are the timestamps of the events. The indicators are the event labels E1 and E2.); 
storing the recorded image and the timing parameters (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123; The timing parameters are the timestamps of the events. The indicators are the event labels E1 and E2.); 
and forming an indicator that operates to access the stored recorded image and to initiate playback of the audio and/or video stream at the time of the recording of the image (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123; The timing parameters are the timestamps of the events. The indicators are the event labels E1 and E2.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the conference recording of Diamant because it allows for users to revisit important moments of a conference (Diamant; Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123).
Regarding Claim 14, Geppert and Diamant teach the method of claim 13.
Geppert does not explicitly teach wherein the recording of the image displayed on the display of the participant computing platform and wherein the recording of the timing parameters in the audio and/or video stream are performed without participant input in response to a change of the displayed image.  
Diamant teaches wherein the recording of the image displayed on the display of the participant computing platform and wherein the recording of the timing parameters in the audio and/or video stream are performed without participant input in response to a change of the displayed image (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123; The timing parameters are the timestamps of the events. The indicators are the event labels E1 and E2. Each new event is recorded automatically and without manual input from a participant in response to a change of the displayed image.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the conference recording of Diamant because it allows for users to revisit important moments of a conference (Diamant; Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123).
Regarding Claim 18, Geppert teaches the method of claim 1.
Geppert does not explicitly teach further comprising: acquiring, at the one or more control/management computing devices, a signal to indicate that a participant has joined a content delivery session after the content delivery session has been initiated; acquiring a time signal indicating a point at which the participant has joined the content delivery session; and accelerating playback of an audio and/or video stream corresponding to an interim between the initiated content delivery session and the point at which the participant has joined the content delivery session.  
Diamant teaches further comprising: acquiring, at the one or more control/management computing devices, a signal to indicate that a participant has joined a content delivery session after the content delivery session has been initiated (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123); 
acquiring a time signal indicating a point at which the participant has joined the content delivery session (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123); 
and accelerating playback of an audio and/or video stream corresponding to an interim between the initiated content delivery session and the point at which the participant has joined the content delivery session (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123; The playback can be accelerated to the E2 event, which is between the time when the conference has started recorded and when Dan has entered the conference room.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the conference recording of Diamant because it allows for users to revisit important moments of a conference (Diamant; Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123).
Regarding Claim 20, Geppert teaches the method of claim 1.
Geppert further teaches muting audio input devices simultaneous with transmitting the audio and/or video stream (par 72).  
configuring an audio and/or video stream for moderated approval, wherein an instructor approval signal precedes conveying an audio and/or video stream from a first participant to a second participant (par 83; The manager selects the breakout sessions, and thereby approves the conveying of audio and/or video from a first participant to a second participant within a selected breakout session. The approval signal is the event when the manager selects groups for the breakout sessions.); 
or configuring an audio and/or video stream for unmoderated approval wherein an instructor approval signal does not precede conveying an audio and/or video stream from a first participant to a second participant.
Geppert does not explicitly teach further comprising: detecting, via the one or more control/management computing devices, a hybrid content delivery session; transmitting the audio and/or video stream to remotely-located participants and to in-class participants.
Diamant teaches further comprising: detecting, via the one or more control/management computing devices, a hybrid content delivery session (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123); 
transmitting the audio and/or video stream to remotely-located participants and to in-class participants (Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert with the conference recording and hybrid conference environment of Diamant because it allows for users to revisit important moments of a conference (Diamant; Fig. 16, elements {181, 182}, par 113; par 116-118; par 69; par 106; par 123) and because it allows for the conference to include local participants as well so that there is more flexibility in how participants would like to join the conference.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Geppert in view of Diamant in further view of Amano et al (“Amano”, US 20050216549).
Regarding Claim 19, Geppert and Diamant teach the method of claim 18.
Geppert and Diamant do not explicitly teach wherein accelerating playback of the audio and/or video stream comprises shortening gaps between spoken words in the audio stream.  
Amano teaches wherein accelerating playback of the audio and/or video stream comprises shortening gaps between spoken words in the audio stream (par 16; par 44; 47-48; Gaps between words are shortened when a recording is played in a faster speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Geppert and Diamant with the high-speed playback of Amano because it allows for users who join the conference late easily catch up to missed content (Amano; par 16).  
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Therefore.
Argument 1: With respect to Geppert, a system and method for graphically managing a communication session with a context-based contact set appears to be described. As 
described in the Abstract of Geppert, "Disclosed herein are systems, methods, and non- transitory computer-readable storage media for presenting a contact manager associated 
with a communication session represented in a graphical user interface (GUI)." As 
described at paragraph [0083], Geppert discloses a possibility for a user to "divide" a 
communication session in which "The user can draw a line with a mouse drag or a finger on 
a touch screen separating the communication session into two groups. The system 100 can then divide the communication session into two separate concurrent communication 
sessions based on the groups." However, Assignee submits that the "dividing" of Geppert does not appear to be based, even in part, "on electronic parameters of the plurality of participants." In other words, Geppert appears to disclose that any sort of "dividing" of participants of the 
communication session would be performed merely in response to a user dragging a 
mouse or a finger across a touch screen, and without reference to any type of electronic 
parameters of any of the participants. Accordingly, the applied document does not 
disclose, suggest, or mention the claimed method for online delivery of content over an 
electronic communications network, which includes, for example, "subdividing, by the one 
or more control/management computing devices and based at least in part on electronic 
parameters of the plurality of participants," as claimed in claim 1 (emphasis added). 

Examiner’s Response: Geppert teaches subdividing, by the one or more control/management computing devices and based at least in part on electronic parameters of the plurality of participants, the plurality of participant computing platforms into one or more virtual groups, a first virtual group of the one or more virtual groups acquiring the audio and/or video stream and exclusively sharing audio and/or video generated by one or more participants of the first virtual group between or among one or more other participants of the first virtual group (par 83; par 28; par 35; par 38; The control/management device is the system 100.).  
Paragraph 28 of Geppert states “The presentation of the graphical elements in connection with participants in a session, how they are connected and how the user interacts with the elements all vary depending on the needs and current active context of the communication session. For example, elements associated with participants in a session can include text, titles, positions, or any other data about each user. The connection metaphor between users can also represent information such as the type of connection (phone, video, web conference, etc), the quality of the connection (low-band, high-band, etc.), a hierarchy of how participants are related to the primary user (friend, associate, acquaintance, un-trusted user, etc.), a status of the connection (active, inactive, on-hold, etc.), and so forth.”
Paragraph 83 of Geppert states “One possible user input is to divide the communication session shown in FIGS. 6A-2B. The user can draw a line with a mouse drag or a finger on a touch screen separating the communication session into two groups. The system 100 can then divide the communication session into two separate concurrent communication sessions based on the groups.”
The electronic parameters are the elements associated with participants in a session such as text, titles, positions, or any other data about the user. Since the participants are tied to the electronic parameters, the participants are subdivided based at least in part on electronic parameters of the plurality of participants. Therefore, Geppert teaches the aforementioned claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Badar-Natal et al (US 20180375676), Abstract - A scalable virtual conferencing system which implements a hub and spoke architecture. For example, one embodiment of a scalable virtual conferencing system comprises: a participant management module to logically group each participant in the virtual conferencing system into a hub or one of a plurality of spokes; and a data flow management module to control communication of information between participants in the spokes and participants in the hub, the data flow management module to limit intercommunication from the spokes to the hub in accordance with the manual user input and/or participant management policy; wherein at least one participant in a first spoke is designated as a spoke leader for the first spoke, the spoke leader logically grouped into both the hub and the first spoke, the data flow management module to allow information generated within the first spoke to be propagated into the hub based on input from the spoke leader.
Ma et al (US 20140313282), Abstract - Described herein are methods and systems for joining a video conference endpoint to a video conference. A user may use a mobile device to take a picture of a Quick Response (QR) code or may place the mobile device in close proximity to a Near Field Communication (NFC) tag. Such QR code or NFC tag may be associated with a video conference endpoint. The user may then transmit the information encoded by the QR code or NFC tag, along with a meeting identifier, to a server. The server, in turn, may instruct a video conference endpoint identified by the QR code or NFC tag to join a video conference identified by the meeting identifier.
Nimri et al (US 20140267550), Abstract - Management and display of virtual breakout rooms in a video teleconference by making the virtual experience to more closely align the beneficial capabilities of non-virtual breakout rooms is disclosed. Beneficial aspects include summoning all members of a breakout rooms by video, text, or audio signal and a process of assigning participants to a break out room by drag and drop from a roster, randomizing the assignments, and limiting rooms to a particular number of participants to as to cause participants to scramble for a position in a breakout room. Also disclosed is a system for designating a private breakout room and for delivering content to the breakout room.
Andersen (US 20070203980), Abstract - A method, system, and architecture for providing a web conference system that efficiently provides a breakout room or multiple breakout rooms within a single web conference (also referred to herein interchangeably as a "meeting" or "virtual meeting") is provided. In some embodiments, the web conference system architecture provides a web conference system that allows for the creation of breakout rooms within a single web conference, where each breakout room provides a named view onto each feature subsystem of the web conference, with or without separate permission levels on each view. Each breakout room may also provide a named view of the contents of the web conference, with or without separate permission levels on each view.
Hegde et al (US 10798341), Abstract - A user interface of a video conference system includes a bi-axial display of highlight information corresponding to highlights designated by participants in a video conference. The biaxial display shows highlights organized in timeline fashion within a panel arranged alongside a display of conference participants, and indications of those highlights within a timeline associated with the display of conference participants. The highlights organized in timeline fashion within the panel may include spaces for comments by the conference participants. Moreover, the panel may be configurable to display either the spaces for comments by the conference participants or an annotated transcript of the video conference, the transcript being annotated with indicators of instances of the highlights.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444